OPINION
By ROSS,- J.
This is a proceeding in error from the Court of Common Pleas of Hamilton County, Ohio, wherein judgment was entered for the receiver upon the intervening petition of the plaintiff in error.
A careful examination of the entire case causes us to conclude that we can add nothing to the opinion of Judge Stanley Matthews, reported in 29 Nisi Prius, new series, pages 419 and 524, (See Vol. 36 Ohio Law Bulletin & Reporter, July 25, 1932, and Vol. 37, Ohio Law Bulletin & Reporter, September 12, 1932), either in a statement of facts or in applying the law thereto.
' We approve these opinions and the judgment is affirmed.
For Common Pleas opinion see 29 O.N.P. (N.S.) 419, 524.
HAMILTON, PJ, and CUSHING, J, concur.